department of the treasury yy internal_revenue_service p o box irs cincinnati oh release number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if-you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend e individual f individual g state h date of formation dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e do you meet the organizational_test under sec_501 of the code no for the reasons stated below e do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of g on h your purpose as indicated in your articles of incorporation is to promote the educational and socio-economic well-being of the lineage of e and f and the descendants thereof your articles are silent regarding the disposition of your assets upon your dissolution your bylaws state that e f and their siblings were direct descendants of slaves from a plantation in the state of g e and f as was common during the agricultural age raised large families which have flourished in number but to a lesser degree in fiscal and economic prosperity a substantial portion of their descendants and their siblings are lacking an advanced education and or lack the necessary skills to be equipped in the globally competitive job market a virtually insignificant number of the descendants own productive businesses or shares therein the fourth and fifth generations of the descendants are less prepared to meet the needs and expectations of a global economy than the previous generations especially as it related to global competitiveness and business ownership your bylaws also state that you are formed and organized for the purpose of promoting the social-economic well-being of the lineage of e and f and the descendants thereof lineage is hereby defined as any person who is a direct descendant by birth of the union of e and f or one of their siblings any person who is married to a or their siblings and any person who has become a descendant of the union descendant of the union of e and f of e and f or their siblings by familial status including but not limited to adoption your bylaws further states that your mission is to promote the core values initiated and established by e and f christian faith marriage education economic development and community development and to enhance the social-economic and educational opportunities of your members through information dissemination mentoring providing unilateral support as part of numerous collective efforts by and or for the descendants of e and f with the primary objective of building a more nationally and globally competitive nucleus of entrepreneurs and professionals your bylaws state that general membership shall consist of the following e e e each direct and indirect surviving second generation descendant and or the descendants thereof including those descendants granted membership by birth adoption marriage and or familial status of the lineage of e and f a descendant s of a sibling of e and a descendant s of a sibling of f the population of your group is estimated to be a few thousand individuals the majority still live in a particular region of the united_states and the rest are spread throughout the country your bylaws state that your central objective is to uplift and enhance the socio-economic well-being of your members who can demonstrate clear need for assistance to become more globally competitive you described your specific activities as follows a b c conduct genealogical and other related or applicable research on descendants of e f and their siblings and descendants thereof all of whom are members you will verify that the applicants for financial assistance are part of the prescribed lineage conduct annual research on the socio-economic educational and entrepreneurial needs of your members you compile and disseminate information on nationally and internationally competitive skill sets in order to build technical assistance and mentorship networks tools you will need to compile information on skill sets you have among the population and the board members where the necessary skill sets do not exist you will need acquire technological and professional skill set expertise and tools for outside the populations pool ie non-related board members selected because of their networks or skill sets and other agencies with knowledge of international development trends and concepts and other organizations establish lines of communication with the siblings and descendants identified as a result of related and applicable research you will develop and implement an effective information dissemination machinery primarily for career development and emerging job and skill set trends world-wide you are planning the deployment of an information dissemination structure using semi-secure select social media outlets or a direct contact method to pass the information on the population members and encourage them to focus on area_of_interest but primarily those in high or emerging demand letter rev catalog number 47630w d e i g develop maintain and manage a treasury and fund account s to be used for your purpose s establish a scholarship fund program designed to assist descendants of the union in attaining marketable academic and technical skills you will solicit funds from your members friends and other foundations or organizations for granting educational financial and related assistance to members who need help in pursuing leading edge or emerging career skills college or technical degrees a committee appointed by the board will develop the criteria under which the scholarship s will be granted and will include recommended safeguards against bias or prejudice establish a market assessment capability designed to compile analyze and disseminate information to your members that will assist them in identifying resources tools wherein your members may collectively or individually monitor events and issues that could have an impact and disseminate information to the members relating thereto establish a fund or resource whereby the members may provide charitable assistance and related events as necessary for the development growth and your operation and your members your board will solicit funds from members and other organizations that can provide such financial assistance for research training and educational grant assistance in critical leading-edge skill sets the board will also develop a system whereby a person or persons may be granted assistance for travel investigation and other areas to access information on new technologies or skill sets that are in short availability and high demand but growing and prevalent in leading economies fly conduct research and disseminate market and career related information to members for the purpose of identifying and engaging a person or persons within the lineage i other activities that will promote your socio-economic well-being and your members you have three officers and or directors your application states that your current officers and or directors are all related you plan to do a lineage study primarily for scholarship purposes on an as-needed basis to determine if the person applying for assistance is a descendant of e and f and their siblings this could include a person’s identity with the family tree going back to origin of the family during the immediate aftermath of the slavery era and if warranted possibly dna analysis to determine such identity you will attempt to raise grants and donations to support your cause you expect small amounts of revenue initially as you will need time to probe your ability to successfully carry out the tasks described the funds will be distributed to educational institutions for scholarships and expenses related to career advancement the recipient selection process will be developed in the first year of operations as an exempt_organization law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational or charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual letter rev catalog number 47630w sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 of the code sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_61_170 1961_2_cb_112 holds that a nurses’ association which maintains an employment register primarily for the employment of its members is not entitles to exemption under sec_501 of the code the organization is primarily engaged in the performance of personal services by operating an employment service principally for the benefit of its members public participation in the management and support of the organization is negligible it draws its support primarily from members and a board_of trustees composed of professional nurses controls the organization without public participation of any kind therefore the organization is not free from substantial private benefit considerations in the operation of the nurses’ register revrul_66_103 1966_1_cb_134 holds that an organization who primary activity is to provide awards and grants including scholarship and fellowship grants to needy individuals who would otherwise not be able to pursue their studies for lack of funds and with no monetary benefits to the donor organization qualifies for exemption under sec_501 of the code the organization is primarily engaged in a charitable activity of providing relief of the poor revrul_69_175 1969_1_cb_149 holds that a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members’ children serves a private interest rather than a public interest the organization’s income approximately equals the expenses involved in its operations the organization does not qualify for exemption under sec_501 of the code letter rev catalog number 47630w revrul_69_257 1969_1_cb_151 holds that an organization providing scholarships selected from a broad class of applicants on the basis of scholastic standing qualifies for exemption under sec_501 of the code the organization is primarily engaged in the charitable activity of advancing education revrul_80_301 1980_2_cb_180 holds that a genealogical society whose membership is open to all persons in a particular area and that provides instruction genealogical research techniques and does not perform genealogical research for its members is operated exclusively for educational_purposes and qualifies for exemption under sec_501 of the code revrul_80_302 1980_2_cb_182 holds that an organization that limits its membership to descendants of a particular family compiles family genealogical research data for use by its members for reasons other than to conform to the religious precepts of the family’s denomination presents the data to designated libraries publishes volumes of family history and promotes social activities among family members does not qualify for exemption under sec_501 of the code revrul_81_58 1981_1_cb_331 describes an association composed of officers of a police department in a particular community the association was created for educational_purposes and to provide a lump sum payment to each member upon retirement or a lump sum payment to beneficiaries upon the member’s death the organization’s primary sources of income are from contributions by the general_public and through fund raising events its income is used to provide direct economic benefits to members although the class of employees benefited by the organization consists of police officers engaged in the performance of essential and hazardous public services and there is an incidental benefit provided by the organization to the larger community the fact remains that the primary benefits from the organization are limited to its members therefore the organization is not operated exclusively for exempt purposes within the meaning of sec_501 in 326_us_279 the court held that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes in 71_tc_340 the court held that a family association formed as a nonprofit organization to study immigration to and migration within the united_states by focusing on its own family history and genealogy does not qualify for exemption under sec_501 of the code the association's activities included researching the genealogy of its members for the ultimate purpose of publishing a family history the court stated that the association's family genealogical activities were not insubstantial and were not in furtherance of an exempt_purpose rather they served the private interests of the members thus the association was not operated exclusively for exempt purposes in benjamin price genealogical association v internal_revenue_service u s t c p9361 d d c the court held that an organization formed to disseminate information on and to preserve documents relating to the genealogy of benjamin price did not qualify for exemption under sec_501 of the code because it was created and operated primarily for the benefit of the private interests of its members rather than exclusively for educational_purposes in manning association v commissioner of internal revenue 93_tc_596 the court found that an association that was operated for exempt educational activities based largely upon a historic manning letter rev catalog number 47630w homestead and historic artifacts was not exempt under sec_501 of the code because the association's operations were also conducted for the benefit of members of the manning family a nonexempt purpose that was found to be substantial in nature the court stated that even in the presence of some activities that were truly motivated by exempt purposes the concomitant presence of substantial non-exempt purposes destroy ed the exemption application of law as explained in sec_1_501_c_3_-1 to be exempt as an organization described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in such section because you are neither organized nor operated exclusively for exempt purposes you are not exempt organizational_test your articles of incorporation state you are organized to promote the educational and socio-economic well- being of the lineage of e and f and their descendants you do not meet the organizational_test since your purpose is beyond the scope sec_501 of the code as stated in sec_1 c - b iv additionally your articles do not include a dissolution clause as stated in sec_1 c - b i and c -1 b to demonstrate that it is organized exclusively for exempt purposes thus satisfying the organizational_test an organization must have a valid purpose and dissolution clause you do not have a proper_purpose or dissolution clause therefore you are not organized for exempt purposes as described in sec_501 of the code operational_test you do not meet the operational_test of sec_501 of the code because you are not operating exclusively for charitable purposes as required under sec_1_501_c_3_-1 you do not meet the provisions of sec_1_501_c_3_-1 because you are operating for the private interests of your members rather than the general_public you are like the organization described in revrul_61_170 in that you solicit funds from your members other individuals and organizations to provide scholarships to your members you are similar to the organization described in revrul_81_58 in that you provide substantial benefits to your members and not the general_public you will collect and provide funds to support the decedents of e f and their siblings therefore the scholarships you provide would not necessarily be granted on the basis of need as described in revrul_66_103 or educational merit as described in revrul_69_257 unlike the organization described in revrul_80_301 you only perform genealogical research for your members and not the general_public you are like the organization described in revrul_80_302 which states that organizations that focus on gathering materials and performing genealogical research relating to one family you are similar to the organization described in revrul_69_175 in that your primary activity is to provide awards and grants to your members who are descendants of e f and their siblings you serve a private interest rather than a public interest and do not qualify for exemption under sec_501 of the code letter rev catalog number 47630w group are operated for the private interests of members of that family group and are not described in sec_501 because a substantial part of their activities benefitted the private interests of members of that family group see also callaway family association and benjamin price genealogical association even if an organization does conduct some educational activities if its activities in furtherance of the private interests of a particular family group are more than insubstantial it does not qualify for exemption under sec_501 of the code as described in better business bureau of washington d c inc your scholarship programs and your genealogical research for your family furthers the substantial non-exempt purpose of benefitting your members therefore you do not qualify for exemption under sec_501 of the code your position you provided additional information which states that you had applied for exemption previously but had withdrawn your application when the specialist reviewing your application suggested you add board members that are not family members you stated at the next general membership meeting you made the changes as recommended as reflected in your current bylaws you also state that if our interpretation that any_action of the board would benefit a family_member that would imply that any person who was possible a or cousin is still considered a relative and as such could potentially apply to most every person in the united_states if that were so then most every application we received could fall into that some category you said that the definition of family relations ends after the and cousin our response to your position you do not meet the requirements for tax exemption under sec_501 of the code you collect funds from members and from the general_public and use those funds to provide financial support only to individuals who are decedents of e f and their siblings you also conduct genealogical research for the members of a particular family lineage your activities benefit a particular family and not the general_public conclusion based on the information submitted you are not organized or operated exclusively for exempt purposes within the meaning of sec_501 of the code your formation document does not limit your purposes to those described in sec_501 and is silent regarding the disposition of your assets upon dissolution additionally you are not operating exclusively for exempt purposes rather you are formed for the benefit of your members who are all descents of a particular family accordingly we conclude you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents letter rev catalog number 47630w e e e the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
